719 S.E.2d 22 (2011)
John Fletcher CHURCH
v.
Jean Marie DECKER (formerly Church).
No. 38P10-3.
Supreme Court of North Carolina.
November 9, 2011.
John Church, Shelby, for Church, John Fletcher.
William W. Respess, Jr., for Decker, Jean Marie (formerly Church).
Marshall Hurley, Greensboro, for Decker, Jean Marie (formerly Church).

ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by the Plaintiff on the 26th of July 2011 in this matter pursuant to G.S. 7A-30, and the motion to dismiss the appeal for lack of substantial constitutional question filed by the Defendant, the following order was entered and is hereby certified to the North Carolina Court of Appeals: the motion to dismiss the appeal is
"Allowed by order of the Court in conference, this the 9th of November 2011."